RENDERED: MARCH 26, 2021; 10:00 A.M.
                         NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2019-CA-1797-MR

JOHN DAVID GRAVES                                                      APPELLANT


                  APPEAL FROM MONROE CIRCUIT COURT
v.                HONORABLE DAVID L. WILLIAMS, JUDGE
                         ACTION NO. 19-CR-00063


COMMONWEALTH OF KENTUCKY                                                 APPELLEE


                                     OPINION
                                    AFFIRMING

                                   ** ** ** ** **

BEFORE: JONES, LAMBERT, AND K. THOMPSON, JUDGES.

LAMBERT, JUDGE: John David Graves has appealed from the November 18,

2019, judgment and sentence entered by the Monroe Circuit Court following the

entry of his guilty plea conditioned upon his right to seek review of the circuit

court’s ruling on his motion to exclude evidence. We affirm.

             In April 2019, a Monroe County grand jury indicted Graves on several

drug-related charges, including first-degree trafficking in a controlled substance,
first offense (methamphetamine); first-degree trafficking in a controlled substance,

second offense (cocaine); and possession of drug paraphernalia. He was also

indicted on two first-degree persistent felony offender (PFO I) charges. These

charges arose on March 11, 2019, when several police and probation and parole

officers performed a home visit at Graves’ residence in Tompkinsville, Kentucky.

After receiving consent to search, the officers located substances identified through

field testing as cocaine and methamphetamine. Graves was arrested and taken into

custody. He hired private counsel to represent him and entered a not guilty plea at

his arraignment.

             Prior to the scheduled trial, Graves filed a motion in limine to exclude

the drug evidence seized from Graves’ residence during the search. Discovery

provided by the Commonwealth included a Kentucky State Police (KSP) lab report

reflecting that the substances were analyzed by a chemist on June 11, 2019, and a

request from Officer Jordan Page requesting this analysis dated March 10, 2019,

prior to the seizure date. Therefore, he argued that there was a lack of proof of a

chain of custody that these were the substances seized from the residence.

             The court held a hearing on October 24, 2019, on Graves’ motion.

Counsel for Graves addressed the alleged issues with the chain of custody related

to dates on two forms. The Tompkinsville Police Department Request for

Evidence Examination form listed an offense date of January 11, 2019, and a


                                         -2-
signature date of March 10, 2019. Both of these dates predated the actual March

11, 2019, arrest and seizure date. Another document from the KSP lab listing the

chain of custody dates indicates that the items were received from Assistant Chief

Kerry Denton on May 21, 2019, months after the evidence was seized.

             Officer Page was the first witness to testify for the Commonwealth.

He is a sergeant with the Tompkinsville Police and was the arresting officer in this

case. Officers, including Officer Page, had received complaints of drugs related to

Graves, and he and other officers organized a home visit. He seized all of the

suspected drugs and related items found during the search and filed a report dated

March 11, 2019, detailing the investigation that day. After he arrested Graves, he

put the evidence in his patrol car and took it back to the police department where

he filled out the citations and started the forms. He placed the evidence in Chief

Denton’s office, and Chief Denton took it to the KSP lab. Officer Page did not

have possession of or access to the evidence after he turned it over to Chief

Denton. As to the dates on the Request for Evidence Examination form, Officer

Page explained that these were typographical errors on his part. He stated that “a

lot of the time” the arrestees were still there while he would be filling out the form

and would try to talk to him. He confirmed that the items listed on the form were

the items he seized from Graves’ residence on March 11, 2019. On cross-

examination, Officer Page testified that he filled out the forms on the date of the


                                          -3-
arrest and that it took several days to complete the Evidence/Recovered Property

form dated March 16, 2019.

             Chief Denton testified next. He was the designated evidence officer at

the police department. Chief Denton received the evidence seized in this case from

Officer Page once the officer had finished his paperwork. He explained that

evidence could not be turned over to him without two forms, the KSP 41 and KSP

26 forms, which were filled out in this case. Chief Denton placed the evidence in

the evidence locker once Officer Page gave it to him on March 11, 2019. He

explained that it took five days to complete the Evidence/Recovered Property form

due to the amount of evidence collected. The evidence was held behind three locks

per the applicable code, and Chief Denton was the only person who had access to

the room. The evidence was removed to be examined at the KSP lab. Chief

Denton took the evidence to the KSP lab on May 21, 2019, and he picked it up on

July 31, 2019, once the examination had been completed. He explained the dates

on the Request for Evidence Examination form as typographical errors. Chief

Denton also explained the two-month delay in taking the evidence to the KSP lab

as being a result of having a small police department. It was his regular practice to

wait until he had eight to ten items to be tested to take them to the KSP lab. A

two- to three-month gap would be normal.




                                         -4-
             In closing, counsel for Graves argued that he did not have clear,

documentary proof of where the evidence was located from March 11 to May 21,

2019. He questioned the number of alleged typographical errors on forms that

Officer Page testified he completed on March 11, 2019. There were three other

dates listed on these forms: January 11, March 10, and March 16, 2019. Based on

the dates and questions about custody, counsel requested that the evidence be

excluded. The Commonwealth argued that the testimony established an unbroken

chain of custody. The court did not doubt that typographical errors occurred in this

case, and it ruled that the testimony and documents were more than sufficient to

establish chain of custody. Therefore, the court denied the motion. A calendar

order entered October 25, 2019, memorialized this oral ruling.

             Rather than proceeding to trial, Graves opted to accept the

Commonwealth’s offer on a plea of guilty. The Commonwealth recommended

that the trafficking in methamphetamine, possession of drug paraphernalia, and

PFO I charges be dismissed, leaving the trafficking in cocaine charge as the

remaining charge. For that charge, the Commonwealth recommended that Graves

be sentenced to ten years’ imprisonment, and it opposed probation or shock

probation. The offer detailed that the ten-year sentence in this case would run

consecutively with other indictments in Monroe and Cumberland Counties. The

drugs and paraphernalia seized were to be disposed of in accordance with


                                        -5-
Kentucky law. Graves’ motion to enter a guilty plea reflected his understanding of

what his acceptance of the Commonwealth’s offer would mean.

             The court held a guilty plea hearing on November 13, 2019. The

court proceeded with a colloquy, including informing Graves that he would be

waiving his right to appeal by pleading guilty, among other rights. Graves

responded to the court that he understood he would be waiving these rights. The

Commonwealth informed the court that Graves would be pleading guilty to first-

degree trafficking in a controlled substance, second offense, and he would be

sentenced to ten years’ imprisonment. Graves confirmed that was what he had

agreed to and stated that he was satisfied with his counsel’s advice. The court

accepted Graves’ plea of guilty. At this point, Graves’ counsel stated that Graves

might want to appeal the ruling on his motion to exclude evidence and asked the

court if someone would be contacting him. The court asked if the plea was

conditional; counsel responded no. The Commonwealth stated that Graves did not

have a right to appeal without entering a conditional plea. Counsel thought he

would retain the right to appeal the ruling, but not the final judgment or plea. The

court told him that was incorrect. In order to protect Graves’ right to appeal, the

court entered a finding on the record that Graves had entered a conditional guilty

plea to reserve his right to appeal the issue he raised in the motion.




                                          -6-
             The court entered a calendar order on November 18, 2019, reflecting

that it had accepted Graves’ conditional guilty plea and set forth the terms of the

agreement. The court dismissed the four charges pursuant to this agreement by an

order entered the same day. Finally, and also on the same day, it entered a final

judgment sentencing Graves pursuant to the terms of his plea agreement. This

appeal now follows.

             Before we may reach the merits of Graves’ appeal, we must address a

preliminary issue related to the judgment on appeal that was not raised by either

party. The actual final judgment does not reflect that it was entered pursuant to a

conditional guilty plea. Rather, it was entered pursuant to an unconditional guilty

plea, and the language of the judgment reflects that Graves had knowingly and

voluntarily waived his right to appeal his case to a higher court. Based upon the

guilty plea hearing and the calendar order, however, it is clear that Graves’ guilty

plea was conditioned upon his right to appeal the denial of his motion to exclude

evidence. We consider the mistake in the judgment to be a clerical error, which is

subject to correction. See generally Fagan v. Commonwealth, 374 S.W.3d 274,

278-79 (Ky. 2012) (addressing the distinction between a judicial error and a

clerical error as being whether the error “was the deliberate result of judicial

reasoning and determination” and the application of Kentucky Rules of Criminal

Procedure (RCr) 10.10, which “permits a court to amend clerical errors ‘at any


                                          -7-
time on its own initiative or on the motion of any party[.]’”). While such

correction should properly be made by the lower court, we shall nevertheless

recognize that the plea was conditional and consider the merits of the appeal.

             Graves’ sole argument on appeal is that the circuit court should have

granted his motion to exclude the drug evidence based upon the Commonwealth’s

failure to establish a credible chain of custody. While the motion was styled below

as a motion in limine, we agree with Graves that it is more akin to a motion to

suppress evidence for purposes of our review.

             In Simpson v. Commonwealth, 474 S.W.3d 544 (Ky. 2015), the

Supreme Court of Kentucky set forth the most current law as to our standard of

review in an appeal from a ruling on a motion to suppress evidence.

                    At the time of Appellant’s trial, (RCr) 9.78 was in
             effect and governed pretrial motions to suppress
             evidence. RCr 9.78 provided that “[i]f supported by
             substantial evidence, the factual findings of the trial court
             shall be conclusive.” Under RCr 9.78 we apply the two-
             step process adopted in Adcock v. Commonwealth, 967
             S.W.2d 6 (Ky. 1998). First, we review the trial court’s
             findings of fact under a clearly erroneous standard.
             Welch v. Commonwealth, 149 S.W.3d 407, 409 (Ky.
             2004). Under this standard, the trial court’s findings of
             fact will be conclusive if they are supported by
             substantial evidence. See [Kentucky Rules of Civil
             Procedure (CR)] 52.01; Canler v. Commonwealth, 870
             S.W.2d 219, 221 (Ky. 1994) (citations omitted). We then
             “conduct a de novo review of the trial court’s application
             of the law to the facts to determine whether its decision is
             correct as a matter of law.” Payton v. Commonwealth,
             327 S.W.3d 468, 471-72 (Ky. 2010) (quoting

                                          -8-
             Commonwealth v. Neal, 84 S.W.3d 920, 923 (Ky. App.
             2002)).

                    Effective January 1, 2015, RCr 9.78 was
             superseded by RCr 8.27. Unlike its predecessor, RCr
             8.27 does not specifically address an appellate standard
             of review. However, CR 52.01 provides that findings of
             fact shall not be set aside unless clearly erroneous. “A
             finding supported by substantial evidence is not clearly
             erroneous.” Hunter v. Mena, 302 S.W.3d 93, 97 (Ky.
             App. 2010) (citation omitted). Consequently, the
             application of CR 52.01 leads us to the identical standard
             applied under RCr 9.78. Accordingly, while RCr 9.78
             has been superseded, the standard of review for a pretrial
             motion to suppress as stated in Adcock, Welch, Canler,
             Payton, and Neal, all of which were buttressed by RCr
             9.78, remains substantively unaffected.

Id. at 546-47 (footnotes omitted).

             “At a suppression hearing, the ability to assess the credibility of

witnesses and to draw reasonable inferences from the testimony is vested in the

discretion of the trial court.” Pitcock v. Commonwealth, 295 S.W.3d 130, 132 (Ky.

App. 2009) (citing Commonwealth v. Whitmore, 92 S.W.3d 76, 79 (Ky. 2002)).

“On review, the appellate court should not reevaluate the evidence or substitute its

judgment of the credibility of the witnesses for that of the jury.” Commonwealth v.

Suttles, 80 S.W.3d 424, 426 (Ky. 2002) (citing Commonwealth v. Jones, 880

S.W.2d 544 (Ky. 1994)). “In conducting our review, our proper role is to review

findings of fact only for clear error while giving due deference to the inferences

drawn from those facts by the trial judge.” Perkins v. Commonwealth, 237 S.W.3d


                                         -9-
215, 218 (Ky. App. 2007) (citing Commonwealth v. Whitmore, 92 S.W.3d 76, 79

(Ky. 2002)).

               Kentucky Rules of Evidence (KRE) 901(a) provides that “[t]he

requirement of authentication or identification as a condition precedent to

admissibility is satisfied by evidence sufficient to support a finding that the matter

in question is what its proponent claims.” Our Supreme Court addressed the

application of KRE 901 and chain of custody as it relates to evidence integrity in

Rabovsky v. Commonwealth, 973 S.W.2d 6 (Ky. 1998), albeit related to blood

testing:

                      The more serious and ultimately fatal problem
               with respect to the admission of the blood test results is
               the total failure of the Commonwealth to establish a
               chain of custody of the blood samples. This issue relates
               to the integrity of the evidence and is an integral part of
               the authentication requirement of KRE 901(a). The
               purpose of requiring proof of the chain of custody of a
               blood sample is to show that the blood tested in the
               laboratory was the same blood drawn from the victim. R.
               Lawson, The Kentucky Evidence Law Handbook, §
               11.00, p. 592 (3rd ed. Michie 1993). While the integrity
               of weapons or similar items of physical evidence, which
               are clearly identifiable and distinguishable, does not
               require proof of a chain of custody, e.g., Beason v.
               Commonwealth, Ky., 548 S.W.2d 835 (1977), Smith v.
               Commonwealth, Ky., 366 S.W.2d 902 (1962), a chain of
               custody is required for blood samples or other specimens
               taken from a human body for the purpose of analysis.
               Henderson v. Commonwealth, Ky., 507 S.W.2d 454
               (1974); Calvert v. Commonwealth, Ky.App., 708 S.W.2d
               121, 124 (1986); Haste v. Kentucky Unemployment Ins.
               Comm’n, Ky.App., 673 S.W.2d 740 (1984); Lawson,

                                          -10-
supra, § 11.00, p. 593; 32A C.J.S. Evidence § 797
(1996).

       Even with respect to substances which are not
clearly identifiable or distinguishable, it is unnecessary to
establish a perfect chain of custody or to eliminate all
possibility of tampering or misidentification, so long as
there is persuasive evidence that “the reasonable
probability is that the evidence has not been altered in
any material respect.” United States v. Cardenas, 864
F.2d 1528, 1532 (10th Cir. 1989), cert. denied, 491 U.S.
909, 109 S.Ct. 3197, 105 L.Ed.2d 705 (1989). See also
Brown v. Commonwealth, Ky., 449 S.W.2d 738, 740
(1969). Gaps in the chain normally go to the weight of
the evidence rather than to its admissibility. United
States v. Lott, 854 F.2d 244, 250 (7th Cir. 1988). Here,
however, there was no attempt at all to establish the chain
of custody of these blood samples, even though the
samples apparently were transferred and stored internally
within the hospital, then transferred and stored outside
the hospital, first at a laboratory in Louisville, then,
presumably, at another laboratory in Nashville. As
Justice Palmore aptly put it in Henderson v.
Commonwealth, supra:

      Hence the integrity of the evidence from the
      time it was relinquished by the investigative
      officers until it reached the laboratory
      analyst was not proved. We think that
      surely it is unnecessary to delve into the
      literature of the law in order to document the
      point that this type of carelessness in the
      development of important evidence during
      the course of a trial simply will not do. We
      know it is tedious and time-consuming to
      trace the integrity of an exhibit; in fact, it is
      tedious and time-consuming to have a trial
      at all when we think we know the defendant
      is guilty anyway, but it is not half as bad a
      nuisance to do it right the first time as it is to

                            -11-
                     go through the whole process a second time
                     two years later.

               Id. at 461.

Rabovsky, 973 S.W.2d at 8-9.

               Graves posits that, based upon the errors in the documentation of the

evidence by the police department coupled with Chief Denton’s stockpiling of

evidence prior to taking it to the KSP lab, there was no way to know whether the

evidence tested by the lab came from his home. We disagree.

               Officer Page and Chief Denton testified about how the evidence in

this case was handled and were able to explain the discrepancies in the dates as

being typographical errors and the delay in transporting the evidence to the KSP

lab as a normal course of procedure for this particular police department. This

testimonial evidence is reasonable and provides substantial evidence for the circuit

court’s findings and ultimate ruling that the Commonwealth had established a

proper chain of custody for the evidence seized from Graves’ residence. There is

no support for Graves’ claim that the evidence transported to the KSP lab was not

the evidence seized from his residence. Therefore, we cannot find any abuse of

discretion in the circuit court’s decision.

               For the foregoing reasons, the judgment of the Monroe Circuit Court

is affirmed.




                                          -12-
           JONES, JUDGE, CONCURS.

           THOMPSON, K., JUDGE, CONCURS IN RESULT ONLY.




BRIEFS FOR APPELLANT:           BRIEF FOR APPELLEE:

Kayla D. Deatherage             Daniel Cameron
Assistant Public Advocate       Attorney General of Kentucky
Frankfort, Kentucky
                                Courtney Kay Han
                                Assistant Attorney General
                                Frankfort, Kentucky




                              -13-